Citation Nr: 1042372	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for herniated disk, lumbar 
spine, status post microdiskectomy, to include as secondary to 
service-connected pes planus, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from February 2001 to June 
2001, from July 2003 to March 2004, and from 2009 to March 2010, 
with additional service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2007 rating decision in which the RO denied service 
connection for herniated disk, lumbar spine, status post 
microdiskectomy, to include as secondary to service-connected pes 
planus, left foot.  In October 2008, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2009, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2009.

In May 2010, the Veteran submitted additional evidence without a 
waiver of initial RO consideration of the evidence.

As a final preliminary matter, the Board notes that, in a May 
2010 correspondence with the RO, the Veteran's representative 
filed claims for service connection for hearing loss and 
tinnitus.  It does not appear that the May 2010 claims for 
service connection for hearing loss and tinnitus have yet been 
addressed by the RO.  As such, these matters are not properly 
before the Board, and are thus referred to the RO for appropriate 
action.  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected disability 
by a service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 with regard to the requirements for 
establishing secondary service connection on an aggravation 
basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).

The Veteran was afforded a VA contract examination in October 
2007.  In the October 2007 examination report, the examiner 
stated that it was at least as likely as not that the Veteran's 
low back disability was a result of his military service; 
specifically, the examiner attributed the Veteran's back 
disability to an alleged injury during combat training in June 
2006 when a large soldier jumped on the Veteran's back.  Private 
medical evidence from July 2006 reveals treatment for rib pain 
associated with the June 2006 incident.  The Veteran reported 
feeling a pop in his rib cage and then pain, which seemed to 
spasm around to the back and the rib cage.  

In a November 2007 addendum medical opinion, the October 2007 VA 
contract examiner revised his opinion, stating that it was less 
than likely that the Veteran's low back disability was due to the 
incident during service.  The examiner's revised opinion was 
based on private medical evidence reflecting back pain prior to 
the June 2006 injury; however, the examiner did not opine as to 
whether or not the June 2006 training injury aggravated the 
Veteran's low back disability.

In a letter submitted to the Board in May 2010, the Veteran 
claimed that his low back disability was aggravated by his most 
recent period of active military service.  In support of his 
assertion, the Veteran submitted service treatment records 
reflecting back pain during service; however, no examination has 
been conducted since the Veteran's latest period of active duty, 
from March 2009 to March 2010.  

As, for the reasons noted above, the medical opinion evidence 
currently of record is inadequate, further examination and 
medical opinion is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
spine examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, may result in a 
denial of the claim (as the original claim for service connection 
will be adjudicated on the basis of the evidence of record).   
See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should attempt to obtain and associate with the claims file all 
outstanding service treatment records.  In this regard, the Board 
notes that the Veteran had active duty service from March 2009 to 
March 2010; however, the service treatment records from this 
period of service are not of record.  Thus, the RO should obtain 
from the appropriate service department (or other appropriate 
source) records for the Veteran's period of active duty from 
March 2009 to March 2010, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim-to include evidence submitted 
directly to the Board in May 2010.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the appropriate 
service department (or other appropriate 
source) all outstanding service records, to 
specifically include service treatment 
records for the Veteran's most recent period 
of active duty, from March 2009 to March 
2010.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
spine examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current low back disability(ies).  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability (a) was 
caused or (b) is aggravated (i.e., 
permanently worsened beyond the natural 
progression) by service.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from aggravation.  

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
appointment sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim) and legal 
authority (to include the 38 C.F.R. § 3310 
(as revised in October 2006)).

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all additional legal 
authority considered-to particularly include 
38 U.S.C.A. § 3.310, as revised in October 
2006-along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


